Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 10/22/2021.  Claims 2-8, 10-19, 21 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 2-8, 10-19, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 2 which recites the transmitter for multi-dimensional signal encoding, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to comprising: at least one processor; and a data store coupled to the at least one processor having instructions stored thereon which, when executed by the at least one processor, causes the at least one processor to perform operations comprising: mapping data to symbols of a multi-dimensional constellation comprising at least two dimensions, the symbols of the constellation represented by a respective sets of coordinates that each include a first coordinate associated with a non-TM signal having a modulation signal, and a second coordinate associated with a phase or an amplitude of a transpositional modulation (TM) signal, wherein the second coordinate of each of the respective sets of coordinates is associated a phase value of the TM signal and a third coordinate of each of the respective sets of coordinates is associated an amplitude value of the TM signal; modulating a carrier signal with the non-TM signal and the TM signal.
receiving a combined signal including a carrier signal modulated with a transpositional modulated (TM) signal and a non-TM signal, the combined signal encoding digital data in a multi-dimensional symbol constellation; separating the TM signal from the non-TM signal; demodulating the non-TM signal to obtain a first coordinate of a symbol; and demodulating a phase or an amplitude of the TM signal to obtain a second coordinate of the symbol, wherein the second coordinate of each of the respective sets of coordinates is associated a phase value of the TM signal and a third coordinate of each of the respective sets of coordinates is associated an amplitude value of the TM signal.
The prior art of record, also does not teach or suggest the data communication method as recited in claim 14 comprising: mapping data to symbols of a multi-dimensional constellation comprising at least two dimensions, the symbols of the constellation represented by a respective sets of coordinates that each include a first coordinate associated with a non-TM signal, and a second coordinate associated with a phase or an amplitude of a transpositional modulation (TM) signal, wherein the second coordinate of each of the respective sets of coordinates is associated a phase value of the TM signal and a third coordinate of each of the respective sets of coordinates is associated an amplitude value of the TM signal; modulating a carrier signal with the non-TM signal and the TM signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631